IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

MICHAEL O'LEARY as Administrator
Ad Prosequendum for the Estate of
Shawn Patrick O’Leary, Deceased
NO:2-16-CV-01393
vs.

 

JURY TRIAL DEMANDED
WEXFORD HEALTH SOURCES,
INC.; RAUL YANKELEVICH, M.D.;
STEPHEN RITZ, D.O.
ORDER
AND NOW this day of , 2019, it is hereby ORDERED and DECREED that

John L. Rollins?’ Amended Motion to Withdraw Appearance as Attorney for Plaintiff, Michael
O’Leary, as Administrator Ad Prosequendum for the Estate of Shawn Patrick O’ Leary, Deceased, is

GRANTED.

BY THE COURT:

 

JOHN R. PADOVA
United States District Senior
Judge

 
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

MICHAEL O’LEARY

as Administrator Ad Prosequendum
for the Estate of

Shawn Patrick O’ Leary, Deceased

Plaintiff : Jury Trial Demanded
VS.
WEXFORD HEALTH SOURCES, :

INC., et al. : No, 2:16-cv-01393-JP
Defendants

 

AMENDED MOTION OF JOHN L. ROLLINS TO WITHDRAW
APPEARANCE AS ATTORNEY FOR PLAINTIFF, MICHAEL OLEARY, AS
ADMINISTRATOR AD PROSEQUENDUM FOR THE ESTATE OF SHAWN
PATRICK O’LEARY, DECEASED
John L. Rollins, attorney for Plaintiff, Michael O’ Leary, as Administrator Ad

Prosequendum for the Estate of Shawn Patrick O’Leary, Deceased, request leave to
withdraw as counsel for plaintiff Michael O’Leary, as Administrator Ad
Prosequendum for the Estate of Shawn Patrick O’Leary, Deceased, and in support
thereof, it is averred as follows:

1. The petitioner is John L. Rollins, who is the counsel of record for Plaintiff
Michael O’ Leary, as Administrator Ad Prosequendum for the Estate of Shawn Patrick
O’Leary, Deceased, in the above-captioned case;

2. A complaint alleging civil rights violations by the defendants Wexford
Health Sources, Inc., Stephen Ritz, D.O., and Raul Yankelevich, M.D., who were
involved in Shawn Patrick O’Leary’s medical care during his incarceration at the
relevant times as indicated in the second amended complaint, were named defendants;

3. The complaint was filed under § 1983 of the Civil Rights Act, and state

related medical malpractice claims and alleged, inter alia, that Mr. O’ Leary’s civil

 
rights were violated arising out of defendants’ deliberate indifference to his serious
medical condition/need.

4. The complaint was filed with the Court on March 26, 2016, an amended
complaint was filed on July 15, 2016, and a second amended complaint was filed on
February 23, 2017.

5. On May 25, 2018, John L. Rollins filed a Motion Pro Hac Vice with respect
to the application of Sonia Perez Chaisson and on May 29, 2018 an Order was entered
by this Court granting this application.

6. Shawn Patrick O’Leary passed away on September 19, 2019, and
subsequently his father, Michael O’ Leary, was substituted as plaintiff on behalf of the
Estate of Shawn Patrick O’Leary on March 25, 2019.

7. Undersigned counsel now has irreconcilable differences with his client
concerning this civil case. It is believed and therefore averred that upon the advice
and/or direction of Sonia Perez Chaisson, Mr. Michael O’Leary on Wednesday,
November 20, 2019 at 10:47 a.m. telephoned the undersigned and left a voicemail
firing and dismissing him from the case (unknown until recently, Ms. Chaisson
contacted Mr. Michael O’Leary and family numerous times disparaging/discrediting
the undersigned’s role and work regarding the subject case despite her lack of any
writings or any filings of documents regarding this case other than her “Motion for
Reconsideration” so as to seize complete control over the case for potential settlement
proceeds after the undersigned initiated, financed including paying for this Court’s
September 17, 2019 sanction of $1,000.000, and did all the work regarding the case
with the exception of one deposition). The undersigned and Sonia Perez Chaisson
strongly disagreed about her conduct during Honorable Timothy R. Rice’s November

19, 2019, telephone settlement conference with counsel and immediately upon the end

 
of the conference Ms. Chaisson called plaintiff, Michael O’ Leary to give him her
version of same. The undersigned then called plaintiff and informed him that Judge
Rice ended the November 19, 2019, telephone settlement conference because of Sonia
Perez Chiasson’s unprofessional and disrespectful conduct. On November 26, 2019,
Sonia Perez Chaisson filed a Motion for Reconsideration (ECF, 93) she writes in part,
that “ I respectfully requests the Court reconsider its November 20, 2019 order, and
allow me to continue representing plaintiff Michael O’Leary in this matter.
Additionally, Mr. Michael O’Leary desires that I continue to represent him in this
case. By way of further explanation there has been a great deal of animosity between
Michael O’Leary and attorney John L. Rollins, and I have been advised by Mr.
O’Leary that he has discharged Mr. Rollins, See Rule 1.16(a)(30.” The undersigned
has no animosity towards Michael O’Leary and was without any knowledge
whatsoever that Mr. O’Leary had any animosity towards him and/or was dissatisfied
with his legal representation until the aforesaid November 20, 2019 voicemail.
Further, the undersigned sent a letter to Plaintiff on November 21, 2019 along with
enclosures via U.S.A Postal Service Priority Mail and telephoned and texted Plaintiff
on November 25, 2019 without any response other than “Be” assuming that the within
Motion be filed. See, undersigned’s November 21. 2019 letter attached hereto as
Exhibit “A”. It is believed and therefore averred that despite being removed from the
above-captioned case by this Court’s Order of November 20, 2019, removing Ms.
Chaisson from this case she continues to give legal advice to Plaintiff.

8. On November 29, 2019, the undersigned counsel received a certified letter
from Plaintiff, Michael O’Leary, as Administrator Ad Prosequendum for the Estate
of Shawn Patrick O’Leary, Deceased. Mr. O’ Leary writes in this letter the following:

“Dear John Rollins, This letter confirms that I fired you on November 20, 2019 at

 
10:35 AM. Please do not attend the Settlement Conference held on December 2, 2019
Sincerely Michael O’Leary.” Since, the undersigned counsel has been fired by Mr.
Michael O’Leary an obvious Conflict exists and the undersigned cannot represent
Plaintiff. in any proceeding. See, Plaintiff, Michael O’Leary’s November 27. 2019
letter (mailed on said date) attached hereto as Exhibit “B”.

9. Undersigned counsel would prefer to reveal any further information to the
Court, in camera, to protect the interests of Plaintiff.

WHEREFORE, petitioner requests authorization from the Court to withdraw as
attorney for Michael O’Leary, as Administrator Ad Prosequendum for the Estate of
Shawn Patrick O’Leary, Deceased in the above-captioned case and requests this

Honorable Court enter an Order confirming same.

Respectfully submitted,

By: S/John Rollins, Esquire
John L. Rollins, Esquire

 
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

MICHAEL O’LEARY

as Administrator Ad Prosequendum
for the Estate of

Shawn Patrick O’ Leary, Deceased

 

Plaintiff : Jury Trial Demanded
VS.
WEXFORD HEALTH SOURCES, :
INC., et al. : No. 2:16-cv-01393-JP
Defendants
MEMORANDUM OF LAW

 

The Court has inherent power to allow counsel to withdraw if there are
irreconcilable differences between attorney and client. Commonwealth v. Alvin Tyler,

360 A.2d 617 (Pa. 1976). Such power is inherent in the federal judiciary, as well.

Respectfully submitted,

By:_S/JJohn Rollins, Esquire
John L. Rollins, Esquire

 
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

MICHAEL O°’LEARY

as Administrator Ad Prosequendum
for the Estate of

Shawn Patrick O’ Leary, Deceased

Plaintiff : Jury Trial Demanded
vs.
WEXFORD HEALTH SOURCES, :

INC., et al. ; No. 2:16-cv-01393-JP

Defendants

 

AMENDED MOTION OF JOHN L. ROLLINS TO WITHDRAW
APPEARANCE AS ATTORNEY FOR PLAINTIFF, MICHAEL OLEARY, AS
ADMINISTRATOR AD PROSEQUENDUM FOR THE ESTATE OF SHAWN
PATRICK O’LEARY, DECEASED

EXHIBIT “B”

MR. MICHAEL AND MRS. KATHLEEN O’LEARY’S NOVEMBER 27, 2019
LETTER MAILED TO JOHN L. ROLLINS, ESQ. VIA CERTIFIED MAIL

 
| rhs eto compre) Aha

| Raincok Ov PmrumbY £9 20179

lot. jo Ss AM. CAtaaw Se moe® Contac
oT —— ee ip beet Aha
atten sail oyvU

WY Ree buy te

a fort D> Ornate

 

 

 

 
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

MICHAEL O’LEARY

as Administrator Ad Prosequendum
for the Estate of

Shawn Patrick O’Leary, Deceased

Plaintiff : Jury Trial Demanded
vs.

WEXFORD HEALTH SOURCES, :

INC., et al. : No. 2:16-cv-01393-JP
Defendants

 

CERTIFICATE OF SERVICE

I John L. Rollins, Esquire, hereby certify that true and correct copies of the foregoing Motion of John L.
Rollins to Withdraw Appearance as Attorney for Plaintiff, Michael O’Leary, as Administrator Ad
Prosequendum for the Estate of Shawn Patrick O’Leary, Deceased, were served upon the following via
the Court’s electronic mail system, on December 02, 2019, on behalf of the Defendants, Wexford Health
Sources, Inc., Raul Yankelevich, M.D., and Stephen Ritz, D.O.:

Emily B. Ryan-Fiore, Esquire Plaintiff, Michael O’ Leary

eryan@wglaw.com 107 Whitley Drive
Audubon, PA 19403

Kenneth D. Powell, Jr., Esquire

kpowell@weglaw.com Via First Class Mail

Caitlin J. Goodrich, Esquire
cgoodrich@weglaw.com

WEBER GALLAGHER SIMPSON

STAPLETON FIRES & NEWBY, LLP

2000 Market Street, 13" Floor

Philadelphia, PA 19103

Attorneys for Defendants By:_S/John Rollins, Esquire
John L. Rollins, Esquire
johnrollinsesq@gmail.com
Law Office of John L. Rollins
1408 Burke Road
West Chester, PA 19380
Telephone : (215) 512-4219
Facsimile : (484) 879-6770

 
